EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Benjamin Strick on March 17, 2022.

The application has been amended as follows:

9. (Currently Amended) The method according to claim 7, wherein the O/W type emulsion is brought into contact with the cell by administration to a body.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The teachings of Tange (20140335157) are directed to encapsulating nucleic acids but fail to make obvious an O/W type emulsion having a volume median diameter of not more than 100 nm for encapsulating drugs having a water/octanol distribution coefficient LogPow of not less than 5 (a hardly water soluble drug). Wooster (US20100305218), Nicolosi (US 20080274195) and Teng (US 20030040497), as a whole, do not provide the motivation ne of ordinary skill in the art to modify Tange to make prima facie obvious an O/W type emulsion having a volume median diameter of not more than 100 nm wherein encapsulating a drug that has a water/octanol distribution coefficient LogPow of not less than 5. Therefore, the O/W type emulsion as claimed in the Claim Set filed 7/30/2021 would not have been prima facie to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the teachings of Tange, Wooster, Nicolosi and Teng, as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THURMAN WHEELER/Examiner, Art Unit 1619 



/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626